ORIGINAL                                                                             09/06/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: OP 22-0472



                                      OP 22-0472
                                                                     i4:iLtLe

 CASSANDRA A. LARUE,
                                                                     SEP 0 6 2022
                                                                   Bowen C3reenwood
                                                                 Clerk of Supreme Court
                                                                    State of Montana
               Petitioner,

       v.                                                        ORDER

 JENNIE HANSEN, Warden,

              Respondent




      Representing herself, Cassandra A. LaRue has filed a Petition for Writ of Habeas
Corpus. Upon review, we deem it appropriate to require a response to LaRue's Petition.
Therefore,
      IT IS ORDERED that the Attorney General or counsel for the Departinent of
Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for a writ of habeas corpus together with
appropriate documentary exhibits.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department of Corrections; and to Petitioner
personally.
      DATED this 6 °1
                   — day of September, 2022.